DENY; and Opinion Filed November 2, 2015.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-01280-CV

                          IN RE LAKEITH AMIR-SHARIF, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-J

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Bridges
       Relator filed this petition for writ of mandamus as a supplement to his petition in cause

number 05-15-01169-CV, In re Amir-Sharif. Because the Court disposed of cause number 05-

15-01169-CV before receiving relator’s supplement, we treat the supplement as a new petition

for writ of mandamus. Relator’s complaints concern the sequence of the trial court’s handling of

various motions in the case. Ordinarily, to obtain mandamus relief, a relator must show both that

the trial court has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After

reviewing the record, we conclude that relator has failed to demonstrate the trial court has abused

its discretion. We deny the petition.


                                                    /David L. Bridges/
151280F.P05                                         DAVID L. BRIDGES
                                                    JUSTICE